Citation Nr: 1622553	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  12-18 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for a left ankle disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for swallowing and breathing problems.

6.  Entitlement to service connection for a cervical spine disorder.

7.  Entitlement to service connection for a lumbar spine disorder.

8.  Entitlement to service connection for bilateral hearing loss.

9.  Entitlement to a rating in excess of 20 percent for type II diabetes mellitus.

10.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

11.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Kenneth Levan, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who had more than 10 years of active duty or active duty for training (ACDUTRA) service and more than 24 years of national guard and military reserve and inactive duty for training (INACDUTRA) service prior to his retirement in August 2008.  His periods of active duty or ACDUTRA service were from June 1971 to October 1971, from October 1990 to March 1991, from December 1991 to March 1993, from April 1993 to September 1994, from November 1995 to March 1996, from May 1999 to September 1999, from March 2000 to December 2000, from October 2002 to December 2004, from February 2005 to April 2005, and from May 2005 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in December 2010 and January 2011 by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran withdrew his request for a Board hearing by correspondence dated in August 2015.  

The RO adjudicated the claims for cervical and lumbar spine disorders as one issue.  However, on review, the Board finds the matters are more appropriately addressed as separate issues.  In correspondence dated in February 2016 he waived Agency of Original Jurisdiction (AOJ) consideration of all evidence added to the records since the statements of the case were issued.

Although in his February 2016 correspondence the Veteran's attorney also raised the issue of entitlement to service connection for diabetic retinopathy, VA records show service connection was established for this disability in a November 2015 rating decision.  No additional action as to this matter is required.

The issues of entitlement to service connection for a right ankle disorder, a left ankle disorder, a right knee disorder, a left knee disorder, swallowing and breathing problems, a cervical spine disorder, and a lumbar spine disorder, and entitlement to increased ratings for peripheral neuropathy of the left and right lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In correspondence received in September 2015, prior to the promulgation of a decision in the appeal, VA received notification from the appellant that he wished to withdraw his appeal as to the issue of entitlement to an increased rating for type II diabetes mellitus.

2.  A bilateral hearing loss disability is shown developed during service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant as to the issue of entitlement to an increased rating for type II diabetes mellitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for service connection for bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  In correspondence received in February 2016, prior to the promulgation of a decision in the appeal, VA received notification from the appellant that he wished to withdraw his appeal as to the issue of entitlement to an increased rating for type II diabetes mellitus.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to the matter and it is dismissed.

Service Connection for Hearing Loss

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See e.g., 38 U.S.C.A. §§ 5103 , 5103A (West 2014) and 38 C.F.R. § 3.159  (2015).  The Board's grant of service connection for hearing loss herein represents a complete grant of the benefit sought on appeal.  Thus, no further discussion of VA's duty to notify and assist is necessary.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a), (d) (2015); Biggins v. Derwinski, 1 Vet. App. 474 (1991).  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2015).  The regulations concerning presumptive service connection, the presumption of soundness, and the presumption of aggravation are inapplicable to claims based upon ACDUTRA service.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  

Certain chronic diseases, such as sensorineural hearing loss, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Sensorineural hearing loss is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

A hearing loss disability for VA compensation purposes is defined by regulation and impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

Once the requirements of 38 C.F.R. § 3.385 have been met and a present hearing disability under applicable VA laws and regulations is found, a determination must be made as to whether the current hearing disorder is related to service.  Even if a veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss disability to service.  The threshold for normal hearing is 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

The Veteran contends that he has bilateral hearing loss as a result of noise exposure during service.  He reported that he was exposed to weapons fire during training in 1971 and that he was subsequently exposed to military aircraft noise.  He also provided a statement in February 2016 from Dr. F.A.D., who described having treated the Veteran on and off since 1959 and having heard him complain about problems he experienced after returning from his military training in 1971. Dr. F.A.D. is also shown to have performed the Veteran's August 1985 service department examination.  He suggested a relationship between the Veteran's hearing loss and his active service.

Service treatment records show the Veteran denied having a history of hearing loss in October 1971 and his separation report noted audiometric findings were within normal limits without identifying specific threshold findings.  An August 1975 quadrennial examination noted that on audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
20
50
30
LEFT
5
0
40
35
55

The August 1975 examiner noted diminished hearing at the higher frequency levels.  Subsequent service treatment and examination report included diagnoses of high frequency hearing loss.  An April 1988 private audiologist provided a diagnosis of bilateral hearing loss and, in essence, noted the onset of hearing problems in March 1985.

On VA authorized audiological evaluation in November 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
55
70
70
LEFT
10
10
50
65
65

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 92 percent in the left ear.  In her report and in a January 2011 addendum the examiner summarized the medical evidence available to her, but found that an opinion as to whether hearing loss had been aggravated by service could not be provided without resort to mere speculation.  

Based upon the available record, the Board finds that the evidence demonstrates that the Veteran's hearing loss disability developed as a result of service.  His claim as to having experienced noise exposure during training is consistent with the circumstances of his service and his reports of hearing problems after he returned home are supported by credible evidence.  The Board notes that his October 1971 separation examination did not include specific audiometric findings and that the findings shown upon his August 1975 examination within a few years of his reported noise exposure are consistent with the subsequent audiological evaluations.  It is also significant to note that the August 1975 examination report was apparently not available for the November 2010 VA examiner's review.  Therefore, the Board finds that service connection for bilateral hearing loss is warranted.



ORDER

The appeal for entitlement to a rating in excess of 20 percent for type II diabetes mellitus is dismissed.

Entitlement to service connection for bilateral hearing loss is granted.


REMAND

The Veteran contends that he has right and left ankle disorders, right and left knee disorders, swallowing and breathing problems, a cervical spine disorder, and a lumbar spine disorder that were incurred as a result of service.  He reported that he sustained right ankle, left knee, and low back injuries in May 1991 and that his left ankle, right knee, and cervical spine disorders were also either incurred at that time or developed as secondary to those injuries.  A May 1991 line of duty determination noted he had been treated for a right ankle sprain after falling while climbing over a wall.  He has asserted that he has swallowing and breathing problems that are a residual of surgery he received during active service in 1994.  

Although VA examinations in November 2010 found it was less likely that the present ankle, knee, and spine disorder were incurred in service and that there was no evidence of current swallowing and breathing problems, the Veteran provided additional medical opinions in January 2016 and February 2016 in support of his claims.  None of these opinions, however, address the notation on a May 1976 service department examination report indicating the Veteran had sustained a back strain in 1974.  The Veteran also contends that he has received VA treatment in Florida and Pennsylvania since October 2010 pertinent to his peripheral neuropathy of the left and right lower extremities and that an additional VA examination was required.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Board finds the Veteran should be afforded additional VA examinations.  The Veteran should be requested to provide additional specific information as to the circumstances and treatment received pertinent to his back strain in 1974 and the injuries sustained in his September 2008 motor vehicle accident.  Prior to the examinations, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.  Specific requests for the records of VA treatment at facilities in Florida and Pennsylvania since October 2010.

2.  Request that the Veteran provide additional specific information as to the circumstances and treatment received pertinent to his back strain in 1974 and the injuries sustained in a September 2008 motor vehicle accident.  

3.  Schedule the Veteran for an appropriate VA examination for the following opinions: 

a) As to the current nature and extent of his service-connected peripheral neuropathy of the left and right lower extremities .
b) As to whether it is at least as likely as not (50 percent probability or greater) he has right or left ankle disorders, right or left knee disorders, swallowing and breathing problems, a cervical spine disorder, and a lumbar spine disorder that that were incurred or aggravated as a result of service or that were aggravated as a result of a service-connected disability.

The examiner should summarize the pertinent evidence of record and reconcile any opinions provided with the other etiology opinions provided.  All examinations, tests, and studies must be conducted.  An explanation must be provided if the examiner finds that X-ray studies of the ankles, knees, cervical spine, and lumbar spine are not required for adequate opinions.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  Complete rationale for all opinions should be provided in the examination report. 

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

4.  Thereafter, the AOJ should address the issues remaining on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


